Citation Nr: 1146618	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) performed active military service from October 1987 to April 1990. 

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied a compensable rating for a bilateral hearing loss disability.  The Veteran appealed for a compensable rating for hearing loss.  

In August 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  In February 2011, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

During a videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that his hearing loss disability has worsened since his most recent audiometry evaluation.  He indicated his willingness to appear for another VA examination if one were scheduled for him.  As his testimony suggested that a material change in the severity of the bilateral hearing loss disability had occurred since the most recent VA evaluation, the Board remanded the claim to have the Veteran re-examined.  See, Caffrey v Brown, 6 Vet App 377, 381.   

The supplemental statement of the case (SSOC) issued in May 2011 states that "we were informed as of April 7, 2011 that you failed to report for a VA examination scheduled at the VA Medical Center, Muskogee, Ok."  However the SSOC does not list among the evidence the required notice letter that should have been sent to the Veteran regarding the scheduling of the examination.  There is in the file a document showing that the Veteran failed to report for a scheduled examination.  There is also a notice in the file that a copy of the examination notification letter sent to the Veteran must be placed in the claims file.  There is as well a March 24, 2011 VA administrative note in which a VA employee stated that she spoke to the Veteran the day prior to confirm his appointment date and time and that he was a no show for his 12:00 appointment.  

Under the law, the Veteran must be given written notice of the consequences of his failing to show for that examination under 38 C.F.R. § 3.655 and a copy of the letter timely notifying him of the VA examination at his last address of record must be associated with the claims file.  See 38 C.F.R. § 19.9 (2011); Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the file shows that no notice letter has been associated with the file and the Board finds that proper notice has not been shown.  The administrative note is unclear as to the date of the scheduled appointment and conflicts with the April 2011 date referred to in the SSOC.  Further, the file does not contain a record of the proposed telephone call.  

On remand, the Veteran should be scheduled for a VA examination in accordance with 38 C.F.R. § 4.85.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet Audio Examination (revised on February 17, 2010).  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The RO or the AMC should ensure that the examiner provides an assessment of the functional effects of the disability in an occupational setting and on the Veteran's daily activities.  ."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  


The appellant most be notified regarding his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an audiology examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and a note that it has been reviewed should appear in the examination report.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Audio Examination (revised on February 17, 2010).  Specifically, the findings of pure tone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.   

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of the notification, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.  38 C.F.R. § 3.655.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


